DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application claims foreign priority to Application No. 201711105713.4 filed in China on 11/10/2017.
This action is in response to the reply filed on 04/20/2022, which includes amendments, remarks, and the English translation of certified foreign priority document (and accompanied statement). In the current amendments, claims 3, 4, 13, and 14 are cancelled. Claims 1-2, 5-12, and 15-20 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. In addition, receipt is acknowledged of the English translation of certified foreign priority document (Application No. CN201711105713.4; filing date 11/10/2017) and of the statement that the translation of the certified copy is “a complete, true and accurate translation.” Therefore, the effective filing date of the present application is 11/10/2017.

Response to “Request for Clarification”
 On pg. 10 of Remarks filed on 04/20/22, Applicant asserts that “dependent claims 2, 6, 12 and 16 are rejected under 35 USC 103 as unpatentable over Ge in view of Cinnamon and further in view Guibas. Thus, this rejection does not specifically mention the Yu publication discussed above. However, claim 2, for example, depends from claim 1 and therefore it is unclear how claim 2 could be rejected without relying upon the Yu reference since claim 1 is only rejected based on rejections including the Yu reference” (emphasis added). 
Examiner respectfully disagrees. As a point of clarification, it is noted that the previous Office Action established independent claim 1 was rejected based on two separate grounds, including: 
(1) Claim 1 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (“Generative Adversarial Networks for Open Set Historical Chinese Character Recognition”), as stated on pg. 6 of the previous Office Action; and 
(2) Claim 1 was rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (“Generative OpenMax for Multi-Class Open Set Classification”) in view of Cinnamon et al. (US 10,210,631 B1), as stated on pg. 12 of the previous Office Action.

Response to Amendments and Remarks
In response to amendments and remarks filed on 04/20/2022, the claim objections, 35 U.S.C. 101 rejection, and 35 U.S.C. 112(b) rejection made in the previous Office Action have been withdrawn.
In response to amendments, remarks, and English translation of certified foreign priority document (and accompanied statement) filed on 04/20/2022, the 35 U.S.C. 102(a)(1) rejection and 35 U.S.C. 103 rejection made in the previous Office Action have been withdrawn.

Allowable Subject Matter
Claims 1-2, 5-12, and 15-20 are allowed. These claims are renumbered as claims 1-16 upon allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a method of open set recognition. None of the prior
arts, either alone or in combination, teaches the following limitations:
...wherein the training the convolutional neural network comprises: performing the following operations iteratively, until the convolutional neural network converges, wherein an output layer of the convolutional neural network comprises a first full- connected layer and a second full-connected layer which are parallel: taking a predetermined amount of data out of the auxiliary data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the first full-connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the second full-connected layer based on the calculated loss function; and taking a predetermined amount of data out of the training data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the second full-connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the first full-connected layer based on the calculated loss function.

Independent claim 11 is directed to an apparatus of open set recognition. None of the prior
arts, either alone or in combination, teaches the following limitations:
...wherein the processor is further configured to perform the following operations iteratively, until the convolutional neural network converges, wherein an output layer of the convolutional neural network comprises a first full-connected layer and a second full- connected layer which are parallel: taking a predetermined amount of data out of the auxiliary data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the first full-connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the second full-connected layer based on the calculated loss function; and taking a predetermined amount of data out of the training data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the second full- connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the first full- connected layer based on the calculated loss function.
Independent claim 20 is directed to a non-transitory computer-readable storage medium. None of the prior arts, either alone or in combination, teaches the following limitations:
...wherein the processor is further configured to perform the following operations iteratively, until the convolutional neural network converges, wherein an output layer of the convolutional neural network comprises a first full-connected layer and a second full-connected layer which are parallel: taking a predetermined amount of data out of the auxiliary data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the first full-connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the second full-connected layer based on the calculated loss function; and taking a predetermined amount of data out of the training data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the second full-connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the first full-connected layer based on the calculated loss function.

The closest prior arts of record are the following:
Ge et al. (“Generative OpenMax for Multi-Class Open Set Classification”) teaches employing generative adversarial networks (GANs) for novel category image synthesis. However, the prior art does not teach performing the following operations iteratively, until the convolutional neural network converges, wherein an output layer of the convolutional neural network comprises a first full- connected layer and a second full-connected layer which are parallel: taking a predetermined amount of data out of the auxiliary data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the first full-connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the second full-connected layer based on the calculated loss function; and taking a predetermined amount of data out of the training data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the second full-connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the first full-connected layer based on the calculated loss function.
Cinnamon et al. (US 10,210,631 B1) teaches utilizing generative adversarial network to generate a simulated output image. However, the prior art does not teach performing the following operations iteratively, until the convolutional neural network converges, wherein an output layer of the convolutional neural network comprises a first full- connected layer and a second full-connected layer which are parallel: taking a predetermined amount of data out of the auxiliary data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the first full-connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the second full-connected layer based on the calculated loss function; and taking a predetermined amount of data out of the training data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the second full-connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the first full-connected layer based on the calculated loss function.
Guibas et al. (“Synthetic Medical Images from Dual Generative Adversarial Networks”) teaches a two-stage pipeline for generating synthetic medical images from a pair of generative adversarial networks (GANs). However, the prior art does not teach performing the following operations iteratively, until the convolutional neural network converges, wherein an output layer of the convolutional neural network comprises a first full- connected layer and a second full-connected layer which are parallel: taking a predetermined amount of data out of the auxiliary data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the first full-connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the second full-connected layer based on the calculated loss function; and taking a predetermined amount of data out of the training data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the second full-connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the first full-connected layer based on the calculated loss function.

The primary reason for the allowance of the claims in this case is the inclusion of the features recited above, now included in the independent claims in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Examiner, Art Unit 2125